Exhibit 10.2 Asset Purchase Agreement Extension between eVision USA. Com, Inc.
and Online Credit Limited dated


JUNE 26, 2001


ASSET PURCHASE AGREEMENT EXTENSION

This ASSET PURCHASE AGREEMENT EXTENSION, dated as of June 26, 2001, is entered
into by eVision USA.Com, Inc. (eVision) and Online Credit Limited (Online).,/P>

      WHEREAS, eVision and Online entered into four separate outstanding debt
agreements (Debenture Debt) whereby Online provided a total original value of
$7,500,000 in loans to eVision being:

    °  The $4,000,000 10% Convertible Debenture Due December 15, 2007 dated
December 30, 1997 and all subsequent amendments;


    °  The $1,500,000 10% Convertible Debenture Due December 15, 2007 dated May
17, 1998;


    °  The $1,000,000 10% Convertible Debenture Due December 15, 2007 dated
August 5, 1998; and


    °  The $1,000,000 12% Convertible Debenture Due December 15, 2007 dated
November 17, 1998 which subsequently had $160,000 in principal paid down under
the “Supplemental Letter of Agreement to the $500,000 12% convertible debenture
due March 24, 1999 dated September 25, 1998 and all subsequent amendments issued
by eVision to Online Credit and the $1,000,000 12% convertible debenture due
December 15, 2007 dated November 17, 1998 issued by eVision to Online Credit”
dated May 24, 2001;


          WHEREAS, eVision desires to pay a significant portion of this
Debenture debt and Online agrees to accept assets in consideration of the
Debenture Debt;

          WHEREAS, eVision and Online entered into an Asset Purchase Agreement
dated June 8, 2001 (Asset Purchase Agreement) in order for eVision to sell
assets in consideration of the Debenture Debt; and

          WHEREAS, eVision is required to disseminate a proxy to obtain
shareholders' approval as a condition of the completion of the Asset Purchase
Agreement;

          NOW THEREFORE, eVision and Online Credit agree to extend the Effective
Time of the Asset Purchase Agreement for 120 days from the date of this
Agreement unless terminated or extended by mutual agreement of Online and
eVision in writing; and

          eVision and Online agree to treat the transaction underlying the Asset
Purchase Agreement to have been previously consummated unless disapproved by
eVision shareholders. If disapproved, eVision will reimburse Online for any
costs incurred support the assets underlying the Asset Purchase Agreement.

ONLINE CREDIT LIMITED



By: /s/ Fai Chan                                     

Title:  Chief Operating Officer               


EVISION USA.COM, INC.



By: /s/ Robert H. Trapp                 

Title: Managing Director                 


